Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/1/21 has been entered.

Claim Objections
Claims 2 and 4 are objected to because of the following informalities: Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation [37 CFR 1.75(i)], in order to better understand which limitations pertain to which elements. Most of the claims recite non-consistent terminology, where particular care and clarity should be amended into the claims in order to avoid indefinite/objection issues. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2 and 4-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term "approximately" in claim 1 is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably 
Also regarding claim 1, the first and second belt connectors should be consistently referred to as a “system” or “assembly.”
	Regarding claim 4, it appears that the ring is affixed to the belt at a point recessed from the first end, not the second end of the belt. It also appears that the first end of the connecting strap is affixed at a point recessed from the second end, not the first end of the belt, etc.
	Regarding claim 5, the phrase “securing assembly” lacks antecedent basis.
The art rejections below have been treated as best understood by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Scott US 2017/0196198 in view of Billig US 8,726,849.

Regarding claim 1, Scott teaches a collapse resistant anti-cribbing collar comprising: 
a. a layered belt having a first end, a second end, a length, a width, a first outer layer forming an inner surface of said belt and which faces the neck of a wearer when said belt is worn as a collar, a second outer layer forming an outer surface of said belt and which faces away from the neck of a wearer when said belt is worn as a collar, and a core extending approximately from said first end to approximately said second end and arranged between said first outer layer and said second outer layer; 

c. a second belt connector system that inhibits the disengagement of said first belt connector assembly when said second belt connector assembly is engaged (as described in previous actions);
but does not specify the core as substantially rigid.
Billig; however, does teach a substantially rigid core (column 4 lines 31-33). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide the core of Scott with rigid material, in order to better reinforce the collar for its intended purpose of restricting movement to some degree; especially since Scott discloses “other suitable materials” as being obvious (Scott paragraph 0031); and it has been held that a prima facie obviousness exists where the selection of a known material is based on its suitability for its intended use.

Regarding claim 2, the references teach the collapse resistant anti-cribbing collar of claim 1, wherein Scott further teaches said first belt connector system is hook-and-loop fabric lining said outer surface of said second end of said belt and said inner surface and said outer surface of said first end of said belt, a receiving flap overlying said outer surface of said second end of said belt, said receivinq flap havinq an affixed end hingedly affixed to said outer surface of said belt at a point recessed from said second end, a free end, an inner surface lined with a hook-and-loop fabric, and an outer surface (as described in previous actions, paragraph 0021, figures 2, 11, 12, etc.).

Regarding claim 4, the references teach the anti-cribbing collar of claim 2, wherein Scott further teaches said second belt connector system comprises a ring affixed to said belt at a point recessed from said second end of said belt, a connecting strap having a length, an inner surface, an outer surface lined 

Regarding claim 5, the references teach the collapse resistant anti-cribbing collar of claim 4, wherein Scott further teaches said connecting strap securing assembly is further comprised of hook-and-loop fastener material affixed to said outer surface of said connecting strap so as to permit said connecting strap to be affixed to one of said outer surface of said receiving flap and itself after passing through said ring and back toward said receiving flap (as described in previous actions).

Regarding claim 6, the references teach the collapse resistant anti-cribbing collar of claim 1, wherein said first outer layer and said second outer layer are joined so as to form a sleeve, wherein said sleeve encloses said at least one substantially rigid layer (as shown in Scott figures 9-10 and Billig figure 3 as described in the previous action).

Regarding claim 7, the references teach the collapse resistant anti-cribbing collar of claim 1, wherein said inner surface of said belt is substantially smooth so as to not irritate the neck of the wearer (as described by Billig in the previous action, and by Scott where materials of 17A and 32 of figures 9-10 are leather and woven nylon). Furthermore, it has been held that a prima facie obviousness exists where the selection of a known material is based on its suitability for its intended use.



Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are not convincing as they relate to the present claim language.
	The rejections above are still valid in light of the present claim limitations.
	However, applicant’s arguments figure 1 is convincing in representing the main difference between the Scott collar and the present collar. It appears that the present collar does not comprise the “exposed tongue” of the Scott collar, as best described by the Examiner. The Examiner suggests amendments to the claims that very clearly and specifically recite the exact locations of all the materials, to include that the material surrounding the rigid core overlaps to enable this mitigation of pinching, as best understood by the Examiner.
Furthermore, alternatively, cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references, where Billig clearly teaches the obviousness of use of rigid material, and Scott clearly shows the core extending completely from a first end to a second end of the belt/collar (figure 9, etc.).  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WONG whose telephone number is (571)272-7889.  The examiner can normally be reached on Monday through Friday from 8:00am to 4:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA B WONG/Primary Examiner, Art Unit 3644